 Case 3:17-cv-01112-JLS-NLS Document 148-2 Filed 12/02/19 PageID.7667 Page 1 of 1



 1                         Index of Exhibits to Ridley Declaration
 2    Exhibit                             Description                            Page(s)
 3     No.
        A        A true and correct copy of email correspondence from             1-3
 4               CoreCivic’s counsel to Plaintiffs’ counsel regarding protocol
                 to schedule interviews with detainees.
 5

 6       B       A true and correct copy of excerpts from Plaintiff Jonathan      4-7
                 Gomez’s detainee file. (Portions Filed Under Seal)
 7

 8       C       A true and correct copy of excerpts from Plaintiff Sylvester     8-12
                 Owino’s detainee file. (Portions Filed Under Seal)
 9
         D       A true and correct copy of excerpts from Plaintiff Sylvester    13-20
10
                 Owino’s detainee file. (Portions Filed Under Seal)
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            -1-            Case No. 17-CV-01112-JLS-NLS
